department of the treasury internal_revenue_service washington d c cc el d-122746-98 uilc dollar_figure number release date memorandum for southern california district_counsel attn miriam howe assistant district_counsel from assistant chief_counsel disclosure litigation subject administrative claim under sec_7431 legend taxpayer husband taxpayer wife taxpayer husband’s girlfriend by letter dated date addressed to the commissioner of internal_revenue_service and the southern california and southwest district directors taxpayer husband through his attorneys submitted an administrative claim for unauthorized disclosure of return_information under sec_7431 and the federal tort claims act u s c as well as improper conduct by an agent under sec_7433 the federal tort claims act and the fourth and fifth amendments to the constitution of the united_states based on discussions between thomas carter chief branch disclosure litigation office_of_chief_counsel and miriam howe assistant district_counsel southern california district it was agreed that the southern california district_counsel office would respond to the sec_7431 and sec_7433 claims this memorandum contains our recommendations regarding taxpayer husband’s sec_7431 claim further it is our understanding that the office of assistant chief_counsel general legal services gls will issue a response to the federal tort claims act claim directly to taxpayer husband’s attorneys our understanding of the facts in this matter is based on taxpayer husband’s letter and our conversations with attorneys in the southern california district_counsel and southwest district_counsel offices based upon this understanding it is our view that the technically and legally correct conclusion is that the taxpayer husband has no actionable claim under sec_7431 however as we indicated to you due to cc el d the nature of the allegations contained in taxpayer husband’s letter we referred the letter to the office of treasury_inspector_general_for_tax_administration tigta for its consideration given this referral we would recommend that the district consult with tigta before responding to taxpayer husband’s administrative claim finally we note that taxpayer husband’s letter raises questions as to certain information included in the information_document_request idr and about the mailing of the idr to taxpayer wife’s address while the answers to these questions would not affect our disclosure response they may be relevant to the district’s overall consideration of taxpayer husband’s claim our suggested language regarding the sec_7431 administrative claim is as follows your date administrative claim seeks actual damages under sec_7431 for the improper disclosure and characterization of taxpayer girlfriend as taxpayer husband ’s girlfriend to taxpayer wife sec_7431 of the internal_revenue_code provides civil remedies for inter alia the unauthorized disclosure of return and or return_information for a claim to exist under this code section a taxpayer must establish that an officer_or_employee of the united_states knowingly or by reason of negligence disclosed a return or return_information with respect to a taxpayer in violation of any provision of sec_6103 sec_6103 sets forth the general_rule that tax returns and return_information shall be confidential and shall not be disclosed by service employees or certain other persons with access to such information except as authorized by title_26 see church of scientology of california v i r s 484_us_7 the term return_information is defined in pertinent part as a taxpayer's identity the nature source or amount of his income payments receipts deductions exemptions credits assets liabilities net_worth tax_liability tax withheld deficiencies overassessments or tax_payments whether the taxpayer's return was is being or will be examined or subject_to other investigation or processing or any other data received by recorded by prepared by furnished to or collected by the secretary with respect to a return or with respect to the determination of the existence or possible existence of liability or the amount thereof of any person under this title for any_tax penalty interest fine forfeiture or other imposition or offense sec_6103 cc el d your letter indicates that the service was auditing a jointly filed income_tax return of taxpayer husband and wife the date information_document_request idr which was prepared and issued in furtherance of that audit and addressed to taxpayer husband and wife is return_information of taxpayer husband and wife because it was prepared and issued with respect to the liability or possible liability of taxpayer husband and wife sec_6103 states that a joint_return shall upon written request be open to inspection by or disclosure to either of the individuals with respect to whom the return is filed further sec_6103 states that return_information with respect to any taxpayer may be open to inspection by or disclosure to any person authorized by this subsection to inspect any return of such taxpayer accordingly since the idr is return_information of taxpayer husband and wife relating as it does to the service’s audit of the jointly filed return sec_6103 e b and e provide authorization for the disclosure of the return_information in the idr to taxpayer wife see generally britt v internal_revenue_service u s t c cch d d c 921_f2d_729 7th cir 818_f2d_536 6th cir see also sec_6103 which allows the disclosure of a return or return_information in an administrative_proceeding pertaining to tax_administration if the taxpayer is a party to the proceeding or the proceeding arose out of or in connection with determining the taxpayer’s civil or criminal liability an audit such as the one that was performed with regards to taxpayer husband and wife is an administrative_proceeding under sec_6103 if you have any questions please contact branch at
